Title: To Thomas Jefferson from Samuel Allyne Otis, 2 January 1806
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            Jany 2d 1806
                        
                        Altho not particularly required in the note you did me the honor this day to address to me; on recollection it
                            may be proper to state, that your message 20th Decr was referred to two committees; that part which respects the
                            legislative council N Orleans, &c went to Mr. Smith of Maryd
                   
                       " Jackson &
                  
                       " Tracy
                        
                        That which contained nominations of Jas Wilkinson, Joseph Brown, R J Meigs, John B C Lucas, Jas Lowry Donalson, and J B Scott, were referred to
                  Mr  Anderson
                  
                       " Bradley
                  
                       " Baldwin
                  
                       " Smith of Maryland &
                  
                       " Worthington
                        
                        The nomination of P Wash and others was referred to Mr Tracy
                  
                       " Worthington
                  
                       " Baldwin
                        
                        The nominations advised to in your messgs 20th are
                        John Breckenridge
                        Robt Paterson
                        Fredk. Degan
                        John Jas Armstrong
                        Chrisr. Ellery
                        Matthias B Talmage
                        Thos Newton Senr
                        Michael Baldwin
                        Isaac Vanhorn
                   Wm C C Claiborne Jno Graham
                  John B Provost Jas Brown
                  Francis J L Breton John Thompson
                        
                        & Thos W Maury
                        In the Messags 23d Decr nominating Peter Welch & others
                        
                        Hezekiah Huntington only was advised to. The other nominations referred, as above stated.
                        In your messge 27th
                        James Homes is agreed to & the other postponed.
                        You will please to be reminded that partials returns are never made but by particular order, which will
                            apologize for my not being more formal
                  I have the honor to be Your most obedient & humble Sert
                        
                            Sam A Otis
                            
                        
                    